Judgment, Supreme Court, New York County, entered March 30, 1976, granting petitioner’s application to compel respondent to disclose the names and addresses of property owners on or over whose land a proposed power transmission line will pass, unanimously affirmed, without costs and without disbursements, for the reasons stated by Special Term and because of policy considerations inherent in the Freedom of Information Law (Public Officers Law, § 85 et seq.). Petitioner’s avowed purpose in obtaining such list—to provide all involved owners with relevant information concerning the manner in which the use of high voltage transmission lines may affect the use and enjoyment of the property—is endowed with a public interest and should not be impeded by respondent authority. Concur—Kupferman, J. P., Murphy, Lupiano and Nunez, JJ.